Case 2:21-cv-00735-RGK-JPR Document 12 Filed 02/02/21 Page1of2 Page ID #:134

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:21-cv-00735-RGK-JPR Date February 2, 2021

 

 

Title Betsy Chavez v. The Childrens Place, Inc et al

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Remanding Action to State Court

On December 3, 2020, Betsy Chavez (‘Plaintiff’) filed a complaint against The Children’s Place,
Inc. (“Defendant”) alleging various state-law claims for discrimination, retaliation, failure to prevent
discrimination and retaliation, failure to provide reasonable accommodations, failure to engage in an
interactive process, violation of the Pregnancy Disability Leave law, wrongful termination in violation
of public policy, failure to pay wages, failure to provide rest periods, failure to provide itemized wage
and hour statements, waiting time penalties, and unfair competition. On December 28, 2020, Plaintiff
served Defendant with the Complaint and Summons.

On January 27, 2021, Defendant removed the action to this Court based on diversity of
citizenship. Upon review of Defendant’s Notice of Removal, the Court hereby remands the action for
lack of subject matter jurisdiction.

A civil action may be removed to federal district court so long as original jurisdiction would lie
in the court to which the case is removed. 28 U.S.C. § 1332 provides that district courts shall have
original jurisdiction over any civil action in which the parties are citizens of different states and the
action involves an amount in controversy that exceeds $75,000. After a plaintiff files a case in state
court, the defendant attempting to remove the case to federal court based on § 1332 bears the burden of
proving that the amount in controversy is satisfied. Lowdermilk v. United States Bank Nat’! Ass’n, 479
F.3d 994, 998 (9th Cir. 2007); see Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 684 (9th Cir.
2006) (recognizing the “longstanding, near-canonical rule that the burden on removal rests with the
removing defendant.”’) If the complaint does not allege that the amount in controversy has been met, the
removing defendant must plausibly allege in its notice of removal that the amount in controversy
exceeds the jurisdictional threshold. Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547,
553-54 (2014). “Where doubt regarding the right to removal exists, a case should be remanded to state
court.” Jd.

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 2
Case 2:21-cv-00735-RGK-JPR Document 12 Filed 02/02/21 Page 2of2 Page ID #:135

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:21-cv-00735-RGK-JPR Date February 2, 2021

 

 

Title Betsy Chavez v. The Childrens Place, Inc et al

 

Here, Plaintiff seeks damages for lost wages, statutory penalties, emotional distress, general and
special damages, punitive damages, and attorneys’ fees. In support of removal, Defendant calculated
Plaintiff is owed $16,106.74 in unpaid wages and $29,176.88 in front and back-pay. Estimated total as
$45,283.62. With that as a starting point, Defendant does not meet the minimum amount in controversy
as Defendant’s inclusion of emotional distress damages, punitive damages, and attorneys’ fees are
speculative.

Defendant estimates Plaintiff's emotional distress and punitive damages to be at least $25,000
each. As support for the emotional distress damages, Defendant identified caselaw in which a plaintiff's
“emotional distress damages would add at least an additional $25,000 to her claim.” But emotional
distress damages in one case does not indicate that Plaintiff would be expected to obtain the same
amount here. Defendant provides no other supporting evidence regarding emotional distress damages.
As to punitive damages, Defendant argues that it is at least $25,000 based on Plaintiff's request. But,
like the emotional distress damages, such an award is only speculation.

Defendant has therefore failed to prove that the amount in controversy exceeds $75,000 by a
preponderance of the evidence.

Accordingly, this case is hereby REMANDED to state court.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 2
